department of the treasury internal_revenue_service washington d c contact person id number telephone number t date jan ule - 00-co employer_identification_number area office legend a dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with certain changes in the system affiliation agreements to which a and its affiliates are a party in a letter dated date the internal_revenue_service ruled that certain affiliation and reorganization transactions described in a request for rulings dated date did not adversely affect the status of a and its direct and indirect sec_501 affiliates as tax-exempt organizations under sec_501 of the code the transactions did not adversely affect the status of a and its sec_501 affiliates as public_charities described in sec_509 of the code and there had been no unrelated_trade_or_business under sec_513 of the code and no unrelated_trade_or_business income under sec_511 through of the code resulting from the transactions or any transfers of assets or sharing or provision of services between and among the tax-exempt sec_501 organizations in the system in your ruling_request dated date you stated that a is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a acts as the parent of an integrated healthcare delivery system and is the sole member of various tax-exempt organizations pursuant to certain system affiliation agreements under which it exercises control and supervision over these organizations this control and supervision is exercised by a through certain reserved powers granted to it under the system agreements the governing instruments of the organizations and the provisions of state law as parent of the system a supports benefits and carries out the purposes of the organizations coordinates their activities and plays an active supervisory and long-range planning role in their affairs it also provides management services to these organizations you have stated that recently a and the organizations agreed to certain changes in the system affiliation agreements the reserved powers of a have been amended and restated to further clarify and strengthen a’s powers and responsibilities with respect to its financial oversight of the system subject_to certain exceptions and limitations the reserved powers of a now include in part electing all non ex-officio members of the organizations’ boards removing bya organization's board for cause which includes in part a failure to adhere to any written policy established by a b neglect of duties as a board member c misappropriation of funds or property and d breach of fiduciary duty removing by a board vote members of an organization's board and electing new board members board vote any member of an in exceptional circumstances including in part appointing the ceo of each orgaiuzation evaluating determining the compensation of and removing with or without cause the ceo’s of the organizations developing business plans for the system developing and adopting capital_expenditure and operating budgets for the system approving the incurrence of debt in excess of dollar_figure month period by an organization subject_to supermajority voting requirements incurring system debt and requiring participation by the system member in such debt subject toa board vote requiring all institutions to make additional capital contributions to a to fund various initiatives approving subject toa board vote asset transfers outside the system and collecting and reviewing the financial records reports and any other documents of an organization in order to determine whether that organization has failed to comply with specified minimum financial standards and taking action where a failure has occurred inany you have stated that additionally a is empowered to identify new opportunities and initiatives intended to strengthen the system's ability to function effectively by ensuring that system debt is maintained and paid in accordance with the terms thereof and that each organization's financial condition is sufficient to meet its allocated portion of system debt and its own requirements on a timely basis enhancing the value of the system to managed care and other payors through exclusive system wide contracting and by permitting each organization to strengthen its ability to serve the community developing system expertise and resources in the area of payor contracting malpractice and other insurance requirements compliance and purchasing and information system opportunities and collecting and facilitating the sharing of clinical information between and among the organizations and their respective staffs you have stated that a provides various management and support services to the organizations on a centralized coordinated or shared service basis including financial services insurance and risk management payor contracting and materials management planning human resources services and compliance and internal audit services you have requested the following rulings in connection with the restated system affiliation agreement described in part above the restated system affiliation agreement does not adversely affect the tax-exempt status and the public charity status of a and the tax-exempt affiliates under sec_501 and sec_509 of the code there will be no unrelated_trade_or_business under sec_513 of the code or unrelated_business_taxable_income under sec_511 through of the code resulting from any transfers of assets or sharing or provision of services between and among the tax-exempt affiliates in the system resulting from the implementation of the restated system affiliation agreement sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_1_509_a_-4 of the regulations states that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those relationships is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultant's services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by severai unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent an affiliation between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc- laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the restated system affiliation agreement establishes the affiliated system with sufficient common_control such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on all the facts and circumstances we conclude that the restated system affiliation agreement effectively binds the participating affiliates under the common_control of a so that the participating entities are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of a’ s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating affiliates have ceded authority to a's governing body as sole member under state nonprofit corporation law and under the affiliation agreement a exercises control with respect to strategic plans operating budgets and capital budgets in addition a’ s board_of directors meets regularly to exercise overall responsibility for operational decisions and to monitor the affiliates’ compliance with its decisions therefore the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system is treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by reason of the affiliation and subsequent activities as they will continue to promote health within the meaning of revrul_69_545 the participating entities will continue to qualify as nonprivate foundations under sec_509 of the code because they will continue to maintain the relationships and or activities serving as the basis for their nonprivate foundation status accordingly based on all the facts and circumstances described above we rule the restated system affiliation agreement does not adversely affect the tax-exempt status and the public charity status of a and the tax-exempt affiliates under sec_501 and sec_509 of the code there will be no unrelated_trade_or_business under sec_513 of the code or unrelated_business_taxable_income under sec_511 through of the code resulting from any transfers of assets or sharing or provision of services between and among the tax-exempt affiliates in the system resulting from the implementation of the restated system affiliation agreement these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your area office of this action please keep a copy of these rulings in your permanent records sincerely signed marvin friedlandey marvin friedlander manager exempt_organizations technical group
